DETAILED ACTION

The following is a final office action is response to communications received on 03/03/2021.  Claims 1-17 & 19-22 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive
On pages 9-13 applicant argues that the combination fails to teach claim 1 as currently amended.  Specifically, applicant argues that Luckman teaches a cement recess with an undercut portion that is vertically congruent with the cement recess opening, and therefore fails to teach “wherein a surface area of the planar base wall is greater than an area defined by the opening in the intermediate wall.”
The examiner respectfully disagrees.  As can be seen in annotated Figure 5 of Luckman infra, the rim wall (16) bevels outwardly in a proximal direction from the intermediate wall to the planar base wall (illustrated by the hashed line in Fig 5).  This creates an “undercut” portion (Col 3: lines 30-38) (16) which is used to cement and fixate the tibial tray to the tibia.  Therefore, as seen in Figure 5, the surface area of the 
Applicant’s arguments with respect to claims 14 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Objections
Claim 21 is objected to because of the following informalities: 
(1)  “the plate” in line 4 lacks antecedent basis.  For examination purposes, the examiner assumes applicant intended to write “the tibial tray”.
(2)  “the narrowest opening” in line 6 lacks antecedent basis.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 & 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,307,260.  The elements 
In the claims set forth above, both the patent and instant application claim an orthopedic prosthetic component, comprising: a plate including a distal surface, a distal-facing opening defined in the distal surface, a proximal surface configured to receive an insert component, and a curved outer wall extending between the distal surface and the proximal surface, and an elongated stem extending from the distal surface of the plate to a distal tip, wherein the plate further includes an intermediate wall positioned between the proximal surface and the distal surface, and an inner wall that extends inwardly from the distal-facing opening to the intermediate wall to define a distal pocket, wherein the plate further includes a plurality of inner pockets in the intermediate wall, each inner pocket being defined by a base wall that is positioned proximal of the intermediate wall and a rim wall that extends between an opening in the intermediate wall and the base wall, and each inner pocket including an annular channel positioned between the intermediate wall and the base wall, wherein a surface area of the planar base wall is greater than an area defined by the opening in the intermediate wall, and wherein the distal surface and the intermediate wall have a surface roughness (Ra) in a range of 3.5 microns to 6.5 microns.
As the structural limitations and orientations of the shoulder prosthetic components is the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-8, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckman et al. (US 5,152,797) in view of Tong et al. (US 8,475,536).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    601
    710
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    924
    837
    media_image2.png
    Greyscale

Regarding Claim 1, Luckman discloses the invention substantially as claimed.  Luckman teaches an orthopedic prosthetic component, comprising:
a plate (10) including a distal surface, a distal-facing opening (shown) defined in the distal surface, a proximal surface (shown) configured to receive an insert component (Col 3: 9-11), and a curved outer wall extending between the distal surface and the proximal surface, and
an elongated stem (11) extending from the distal surface of the plate to a distal tip,

wherein the plate further includes a plurality of inner pockets (13) in the intermediate wall, each inner pocket being defined by a planar base wall (shown) that is positioned proximal of the intermediate wall and a rim wall (shown) that extends between an opening in the intermediate wall and the base wall, and each inner pocket including an annular channel (16) positioned between the intermediate wall and the base wall, wherein a surface area of the planar base wall (hashed line of Figure 5) is greater than an area defined by the opening in the intermediate wall (solid line surrounding cement block in Figure 5).
However, Luckman does not disclose wherein the distal surface and the intermediate wall have a surface roughness (Ra) in a range of 3.5 microns to 6.5 microns.
Tong teaches techniques to improve mechanical stability between the cement/implant in the same field of endeavor.  Tong teaches roughening an implants surface can enhance the strength of the cement bond and improve the anchoring of the implant in situ.  Tong further defines an optimal roughened surface value of between 0.1 and 100 microns; which can result in improved tensile and shear fracture strengths between the cement and the implant.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the roughened surface, as taught 
Regarding Claim 6, as discussed in the rejection of claim 1, Tong teaches the significance of surface roughness in implant fixation.  It would have been obvious to one of ordinary skill to apply said surface roughness to any bone-contacting surface of the implant of Luckman.  Resulting in a combined device wherein at least a portion of each base wall has a surface roughness (Ra) in a range of 3.5 microns to 6.5 microns.
Regarding Claim 7, the combination discloses the invention substantially as claimed.  Further, Luckman teaches wherein each rim wall includes a concave proximal surface that forms part of the annular channel.  However, the combination does not specifically disclose wherein the rim wall includes a convex distal surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to chamfer, and thus make convex, the distal surface of the rim wall of Luckman in order to enhance cement fixation.  One of ordinary skill would recognize that prosthetic surfaces and components art are often provided with chamfers, bevels, or rounds in order to soften edges and reduce stress concentrations and/or point loading, which may be caused by harsh implant angles/orientations.  Further, such a change would require a mere change in the shape of an existing component; generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47.
Regarding Claim 8, the combination teaches wherein each inner pocket includes: a narrowest opening extending parallel to the base wall of the inner pocket that is defined by the convex distal surface of the rim wall, and the narrowest opening of the 
Regarding Claim 12, the combination teaches wherein the inner wall that defines the distal pocket includes multiple interconnected curved surfaces (Fig 1).
Regarding Claim 13, as discussed in the rejection of claim 1, Tong teaches the significance of surface roughness in implant fixation.  It would have been obvious to one of ordinary skill to apply said surface roughness to any bone-contacting surface of the implant of Luckman.  Resulting in a combined device wherein the elongated stem includes an outer surface having a surface roughness (Ra) in a range of 3.5 microns to 6.5 microns.
Claims 1-5, 11, 14-17, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 4,938,769) in view of Tong et al. (US 8,475,536) and in further view of Harris et al. (US 2016/0278929).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image3.png
    442
    660
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    411
    742
    media_image4.png
    Greyscale

Regarding Claim 1, Shaw discloses the invention substantially as claimed.  Shaw teaches an orthopedic prosthetic component, comprising:

an elongated stem (20) extending from the distal surface of the plate to a distal tip (Fig 3),
wherein the plate further includes an intermediate wall (shown) positioned between the proximal surface and the distal surface, and an inner wall (shown) that extends inwardly from the distal-facing opening to the intermediate wall to define a distal pocket (Figs 4 & 5),
wherein the plate further includes a plurality of inner pockets (57) in the intermediate wall, each inner pocket being defined by a planar base wall (shown) that is positioned proximal of the intermediate wall and a rim wall (shown) that extends between an opening in the intermediate wall and the base wall, and each inner pocket including an annular channel (58) positioned between the intermediate wall and the base wall, wherein a surface area of the planar base wall (hashed line of Figure 4) is greater than an area defined by the opening in the intermediate wall (solid line surrounding cement block in Figure 4).
However, Shaw does not disclose wherein the distal surface and the intermediate wall have a surface roughness (Ra) in a range of 3.5 microns to 6.5 microns.
Tong teaches techniques to improve mechanical stability between the cement/implant in the same field of endeavor.  Tong teaches roughening an implants 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the roughened surface, as taught by Tong, to the distal and intermediate surface(s) (or for that matter, any bone-contacting surface) of Shaw in order to further improve the implant fixation and anchoring.
Regarding Claim 2, the combination teaches wherein the plurality of inner pockets includes an anterior pocket and a posterior pocket positioned posterior of the anterior pockets (Fig 4).
Regarding Claim 3, the combination teaches wherein the anterior pocket is one of a plurality of anterior pockets and the posterior pocket is one of a plurality of posterior pockets (Fig 4).
Regarding Claim 4, the combination teaches wherein the device further comprises: a medial keel (81) connected to the elongated stem (Fig 3) and the distal surface of the plate and positioned between a first anterior pocket and a first posterior pocket, and a lateral keel (82) connected to the elongated stem (Fig 3) and the distal surface of the plate and positioned between a second anterior pocket and a second posterior pocket.
Regarding Claim 5, the combination teaches wherein each anterior pocket is larger than each posterior pocket (Fig 4).
Regarding Claim 11, the combination teaches wherein the proximal surface of the plate includes a buttress (shown) to engage the insert component (11).
Regarding Claim 14, the combination teaches the device as set forth in the rejection of claim 1.  Further, Shaw teaches wherein the plurality of inner pockets includes a plurality of anterior inner pockets and a plurality of posterior inner pockets, wherein each anterior inner pocket is located on the intermediate wall anteriorly of each of the posterior inner pockets and is larger than each of the posterior inner pockets (annotated Fig 4).
Regarding Claim 15, the combination teaches wherein the device further comprises: an insert component (11) having a pair of concave curved surfaces (Fig 1) configured to articulate with corresponding convex curves surfaces of a femoral component  (95), wherein the tibial tray includes a proximal buttress (shown) configured to engage the insert component.
Regarding Claims 16 & 17, the combination teaches the device as set forth in the rejection of claims 1 & 4 supra.
Regarding Claim 19, as discussed in the rejection of claims 1 & 14 1, Tong teaches the significance of surface roughness in implant fixation.  It would have been obvious to one of ordinary skill to apply said surface roughness to any bone-contacting surface of the implant of Shaw.  Resulting in a combined device wherein at least a portion of each base wall has a surface roughness (Ra) in a range of 3.5 microns to 6.5 microns.
Regarding Claim 20, the combination discloses the invention substantially as claimed.  Further, Shaw teaches wherein each rim wall includes a concave proximal In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 9, 10, 21 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest wherein the plate has a total peripheral edge length that is equal to the sum of the peripheral edge lengths of the plurality of inner pockets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN A DUKERT/Primary Examiner, Art Unit 3774